Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Examiner acknowledges the amendment to the Specification on 7/30/2021. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,666,855. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are either anticipated by, or would have been obvious over, the reference claims.
7. (New) Electronic equipment comprising:
a first operating member having a detector of a capacitance touch detection method configured to detect a touch operation and a slide operation,
wherein a touch detecting electrode of the detector is divided into a first touch detecting electrode, a second touch detecting electrode, and a third touch detecting electrode, in that order in a direction of the slide operation,
wherein, in a case where it is determined that all of the first touch detecting electrode, the second touch detecting electrode, and the third touch detecting electrode are touched in the 
wherein, in a case where it is determined that at least one or no more than two of the following are touched in the touch operation: the first touch detecting electrode, the second touch detecting electrode, or the third touch detecting electrode, a second function that differs from the first function is executed.

.


Claims 2, 3, 8, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,666,855 (Akimoto) in view of Sims (US Patent Pub. # 2005/0066723). 

Application # 16/850908
Patent # 10,666,855 (Akimoto)
a first operating member having a detector configured to detect a touch operation and a slide operation,
a first operating member having a detecting unit configured to detect a touch operation and a slide operation,
wherein a touch detecting face of the detector is divided into a first touch 



Akimoto (US Patent # 10,666,855) does not teach wherein a length of a central part of the second touch detecting face in the direction is greater than a length of an edge of the second touch detecting face in the direction.  Sims (Fig. 7a) teaches wherein a length of a central part (length along longitudinal axis (78) from apex portion (102) to the opposite apex portion (102) of the second touch detecting face (button surface 106) in the direction is greater than a length of an edge (sidewall portions 94, 98) of the second touch detecting face (106) in the direction (Para 36 and 46-48).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the buttons as taught by Sims to the touch detecting face of the detecting unit of U.S. Patent # 10,666,855, to provide a button having a wedge-shaped end, moving the button along the resistor path in a first direction such that the wedge-shaped end leads the button along the resistor path, and moving the debris away from a pathway of the button with the wedge-shaped end (Para 10 of Sims).

3. The electronic equipment according to claim 2, wherein the first touch detecting face and the second touch detecting face 
≤W3/W4≤2.2 is satisfied, where W3 W4 represents an amount of overlap of the second touch detecting face and the first touch detecting face in the direction of the slide operation. 
6. The electronic equipment according to claim 1, wherein the second touch detecting face and the third touch detecting face overlap in the direction of the slide operation, and wherein a relation of 1.8≤W3/W5≤2.2 is satisfied, where W3 represents the length of the second touch detecting face in a direction orthogonal to the direction of the slide operation, and W5 represents an amount of overlap of the second touch detecting face and the third touch detecting face in the direction of the slide operation.







Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent # 10,666,855 in view of Nakamura (US Patent # 6,955,292). 
As to claim 5, note the discussion of claim 2 above.  U.S. Patent # 10,666,855 does not teach an area of the first touch detecting face > an area of the second touch detecting face > an area of the third touch detecting face.  Nakamura teaches an area of the first touch detecting face > an area of the second touch detecting face > an area of the third touch detecting face (Col. 5, lines 43-63).  Nakamura teaches the size of each of buttons 3 to 6 preferably varies based on the corresponding function and/or the location of the button on the media reader (Col. 5, lines 43-63).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the buttons as taught by Nakamura to the touch detecting face of the detecting unit of U.S. Patent # 10,666,855, to provide for ease of manipulation and operation, while at the same time reducing the overall size of the media reader (Col. 1, lines 7-14 of Nakamura).

Allowable Subject Matter
Claim 4 is allowed
The following is an examiner’s statement of reasons for allowance:
As to independent claim 4 the combination of prior art references does not teach or fairly suggest the limitations cited within the claims. Independent claim 4 identifies the uniquely distinct features "when a surface area of the touch detecting face of the 
14             
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         ≤ S ≤ 600             
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
        , and
10             
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         ≤ S2 ≤ 400             
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
        .
It is noted that the closest prior art, Lee (US Patent Pub. # 2017/0177140) relates to a touch execution device that is provided so that, in a device which detects the contact of a selection means upon selection by the selection means and enables data execution to be performed, a selection by the selection means including a finger is made in a selection unit and the execution of data assigned to a signal generated through the detection of the contact upon selection is performed. Maus (US Patent Pub. # 2014/0247246) relates to the field of interaction with these devices through a remote input that activates a touchscreen input. Lee in view of Maus do not specifically teach when a surface area of the touch detecting face of the detector is represented by S and a surface area of the second touch detecting face is represented by S2, following relations are satisfied: 14             
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         ≤ S ≤ 600             
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
        , and 10             
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
         ≤ S2 ≤ 400             
                
                    
                        m
                        m
                    
                    
                        2
                    
                
            
        .  Therefore claim 4 is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704.  The examiner can normally be reached on Monday-Friday 7AM-4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 26962/11/2022